DETAILED ACTION
The instant application having Application No. 17/363,872 filed on 6/30/2021 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 4-9 of U.S. Patent No. 11,093,581.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent comprise the same limitations as the examined claims, as well as additional and/or more specific limitations, and therefore anticipate the examined claims.
To demonstrate, Claim 28 of the examined application is compared with Claims 1-4 of the reference patent in the following table:

Examined Application 17/368,872
Reference Patent 11,093,581

28. A calculation apparatus comprising: 
matrix multiplication circuitry configured to calculate N second intermediate variables at a first time point by performing matrix multiplication between N (N being an integer equal to or greater than two) first intermediate variables at the first time point and a coefficient matrix including preset coefficients in N rows and N columns; 

time evolution circuitry configured to calculate, based on the N second intermediate variables at the first time point, N first variables at a second time point, 

N second variables at the second time point, 





and N first intermediate variables at the second time point, the second time point being a time point following one sampling period after the first time point; 

management circuitry configured to increment a time point from a start time point to an end time point by adding a sampling period for each time point and to control the matrix multiplication circuitry and the time evolution circuitry such that at each time point, the matrix multiplication circuitry calculates N second intermediate variables at the time point, and the time evolution circuitry calculates N first variables and N first intermediate variables at a subsequent incremented time point; and 

output circuitry configured to output N first variables at a preset end time point, 














wherein the time evolution circuitry comprises: first addition circuitry configured to update N second variables at the first time point by adding the N second intermediate variables at the first time point to the N second variables at the first time point; 




first FX computing circuitry configured to calculate N second derivative values by performing a first function operation on each of N first variables at the first time point; 



first FX addition circuitry configured to calculate N second update values by adding the N second derivative values calculated by the first FX computing circuitry and the updated N second variables calculated by the first addition circuitry; 
first FY computing circuitry configured to calculate N first derivative values by performing a second function operation on each of the N second update values calculated by the first FX addition circuitry; and 
first FY addition circuitry configured to calculate N first update values by adding the N first derivative values calculated by the first FY computing circuitry and the N first variables at the first time point.

1. A calculation apparatus comprising: 
matrix multiplication circuitry configured to calculate N second intermediate variables at a first time point by performing matrix multiplication between N (N is an integer equal to or greater than two) first intermediate variables at the first time point and a coefficient matrix including preset coefficients in N rows and N columns; 

time evolution circuitry configured to calculate, based on the N second intermediate variables at the first time point, N first variables at a second time point…

2. The apparatus according to claim 1, wherein the time evolution circuitry further calculates N second variables at the second time point based on the N second intermediate variables at the first time point.

…(Claim 1 cont’d) and N first intermediate variables at the second time point, the second time point being a time point following one sampling period after the first time point; 

management circuitry configured to increment i time point from a start time point to an end time point by adding a sampling period for each time point and to control the matrix multiplication circuitry and the time evolution circuitry such that at each time point, the matrix multiplication circuitry calculates N second intermediate variables at the time point, and the time evolution circuitry calculates N first variables and N first intermediate variables at a subsequent incremented time point; and 

output circuitry configured to output N first variables at a preset end time point, 

wherein the time evolution circuitry outputs the N first intermediate variables at the first time point as a first intermediate stream including a first number of first intermediate variables in one clock cycle to the matrix multiplication circuitry, and the matrix multiplication circuitry outputs the N second intermediate variables at the first time point as a second intermediate stream including a second number of second intermediate variables in one clock cycle to the time evolution circuitry.

3. The apparatus according to claim 2, wherein the time evolution circuitry includes first addition circuitry configured to update N second variables at the first time point by adding the N second intermediate variables at the first time point to the N second variables at the first time point.

4. The apparatus according to claim 3, wherein the time evolution circuitry further includes first FX computing circuitry, first FX addition circuitry, first FY computing circuitry, and first FY addition circuitry, the first FX computing circuitry calculates N second derivative values by performing a first function operation on each of N first variables at the first time point, 
the first FX addition circuitry calculates N second update values by adding the N second derivative values calculated by the first FX computing circuitry and the updated N second variables calculated by the first addition circuitry, 
the first FY computing circuitry calculates N first derivative values by performing a second function operation on each of the N second update values calculated by the first FX addition circuitry, and 
the first FY addition circuitry calculates N first update values by adding the N first derivative values calculated by the first FY computing circuitry and the N first variables at the first time point.



Allowable Subject Matter
Claims 28-33 would be allowable by overcoming the double patenting rejection set forth in this Office action, such as by filing a terminal disclaimer.
Claims 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 37-45 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest found prior art is Appleyard (US 2009/0138245) and Appleyard (US 2012/0022841).  Each reference discloses performing a number of iterations, i.e. time points, wherein time points are incremented.  For each time point the processor calculates a vector of variables qm based on a vector of variables rm-1 from the previous time point/iteration, performs matrix multiplication with an nxn coefficient matrix A to generate a vector of variables zm, and calculates N second variables rm for the current time point/iteration.  However, the references fail to teach management circuitry, as well as time evolution circuitry to calculate N first variables and N first intermediate variables at a second time point based on the matrix multiplication product of the previous time point.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182